DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et at. (US 2016/0167503 A1).
Regarding claim 1, LEE discloses a powertrain for a vehicle, the powertrain comprising: an engine input shaft (IS2) selectively connectable to an engine (ENG) by a main clutch (CL2); a motor input shaft (IS3) mounted to be coaxial with the engine input shaft and engaged to a motor (MG); a center synchronizer (SL4) mounted to selectively connect the engine input shaft (IS2) to the motor input shaft (IS3); a first output shaft (OUT1) and a second output shaft (OUT2) each mounted parallel to the engine input shaft; a variable driving gear (G3) mounted on the motor input shaft (IS3) to maintain or increase a rotation speed of the motor input shaft and then to transmit the maintained or increased rotation speed to the first output shaft (OUT1); and a plurality of gear pairs (G1/D4 and G2/D2)) mounted to form 
Regarding claim 12, LEE discloses a first output gear (OG1) is fixed to the first output shaft (OUT1), wherein a second output gear (OG2) is fixed to the second output shaft (OUT2), and wherein the first output gear and the second output gear are in common engaged with a ring gear (FG) of a differential device (DIFF).

13. The powertrain according to claim 1, wherein a motor driven gear (pinion gear on PC) configured to receive power from the motor is fixed to the motor input shaft (IS3), and wherein a motor driving gear (S, sun gear) fixed to a rotation shaft (RT) of the motor is engaged with the motor driven gear.

Allowable Subject Matter
Claims 2-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/Primary Examiner, Art Unit 3659